         Case 5:19-cv-00298-MTT-CHW Document 55 Filed 09/16/21 Page 1 of 8



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF GEORGIA
                                       MACON DIVISION

MAURICE CARTER,                                         )
                                                        )
                           Plaintiff,                   )
                                                        )
                   v.                                   )    CIVIL ACTION NO. 5:19-CV-298 (MTT)
                                                        )
WARDEN WHITE, et al.,                                   )
                                                        )
                   Defendants.                          )
    __________________                                  )

                                                   ORDER

          United States Magistrate Judge Charles H. Weigle recommends granting in part

and denying in part the defendants’ motion for summary judgment. Doc. 47. Both

parties have objected, so pursuant to 28 U.S.C. § 636(b)(1), the Court reviews de novo

the portions of the Recommendation to which the parties object. Docs. 50; 53; 54.

Defendants Fort and White object to the Magistrate Judge’s recommendation that

summary judgment be denied as to Carter’s failure to protect claims. Doc. 50 at 4-5.

Fort and White also assert that qualified immunity bars Carter’s claims. Id. at 5-6.

Carter objects to the recommendation that summary judgment be granted concerning

his failure to intervene claims against Defendants Sanders and Jackson and his failure

to protect claims against Sanders. Doc. 53 at 3.

                                            I. BACKGROUND 1

          On October 10, 2018, Plaintiff Maurice Carter, then a Washington State Prison

inmate, told Sanders that headphones were missing from his cell. Docs. 1-1 at 2; 40-8

at 40:5-41:18. That same day, an inmate named Terrell attempted to sell Carter

headphones, which Carter believed were the headphones taken from his cell. Docs. 1-


1   Only facts necessary to explain the Court’s ruling are stated.
      Case 5:19-cv-00298-MTT-CHW Document 55 Filed 09/16/21 Page 2 of 8



1 at 2; 40-8 at 40:5-41:18. Carter and Terrell then had a “heated argument that [led] to

Inmate Terrell threatening [Carter].” Docs. 1-1 at 2; 40-8 at 42:11-43:21.

       On the morning of October 11, Carter learned that Terrell had asked other

inmates for a “shank.” Docs. 1-1 at 3; 40-8 at 43:18-44:5. Carter told Sanders about

Terrell’s search for a weapon, but Sanders replied, “[d]on’t worry about [Terrell], [h]e’s

all mouth.” Docs. 1-1 at 3; 40-8 at 43:18-44:5. Less than an hour later, Terrell stabbed

Carter in his chest and left arm. Docs. 1-1 at 3; 40-8 at 44:5-17. Carter then ran to the

control booth and banged on the window for assistance. Docs. 1-1 at 3; 40-8 at 44:18-

46:9. Sanders and Jackson were in the control booth at the time changing shifts. Docs.

1-1 at 3; 40-8 at 44:18-46:9. As Carter begged for help, Terrell again stabbed Carter,

this time in the face. Docs. 1-1 at 3; 40-8 at 44:18-46:9. After retreating to safety,

Carter was taken to the hospital, and upon his return to Washington State Prison, Carter

was placed in the segregation unit where Terrell also had been moved after the attack.

Docs. 1-1 at 4; 40-8 at 48:15-25, 56:3-17. While in segregation, Terrell “yelled out

threat[s] to [Carter].” Docs. 1-1 at 4; 40-8 at 58:15-60:12.

       Nearly one month after the attack, Carter was informed that he would be returned

to the general population unit. Docs. 1-1 at 4; 40-8 at 58:15-60:12. Carter refused and

told Fort and White about Terrell’s continued threats, including Terrell’s statement that

“he [would] be waiting” after Carter’s release from segregation. Docs. 1-1 at 4; 40-8 at

58:15-60:12. Carter was then told that he could not refuse a housing assignment, and

that Carter would be placed on the opposite side of the general population unit from

Terrell. Docs. 1-1 at 4; 40-8 at 48:15-25, 58:15-60:12.

       Shortly after his return to the general population unit, Carter reported to Deputy

Warden Fort and Warden White that Terrell made his way to Carter’s side of general


                                                -2-
      Case 5:19-cv-00298-MTT-CHW Document 55 Filed 09/16/21 Page 3 of 8



population, and that Carter was “in fear [for] his life.” Doc. 1-1 at 4; 40-8 at 48:15-50:5.

On December 2, 2018, Terrell again attempted to stab Carter, but Carter was able to

get away. Doc. 40-8 at 57:3-13. Four days later, Carter was transferred to Central

State Prison. Doc. 1-1 at 4.

                                       II. DISCUSSION

   A. Fort and White’s Objection

       Fort and White object to the recommendation that Carter’s failure to protect claim

against them proceed to trial. See generally Doc. 50. First, the defendants argue that

Fort and White “were not subjectively aware of the risk to [Carter].” Id. at 4 (citing

Marsh v. Butler Cnty., 268 F.3d 1014, 1028 (11th Cir. 2001)). Second, the defendants

assert that “there is an absence of evidence that Defendants White and Fort failed to

reasonably respond to the perceived threat.” Id. (citation omitted). Finally, the

defendants contend that qualified immunity bars Carter’s claims against Fort and White

because “[c]learly established law did not prohibit the conduct of Defendants White and

Fort at the time of the incidents[.]” Id. at 5.

       Despite Carter’s professed fear of a second attack by Terrell, Fort and White

argue they were not subjectively aware of the risk because Carter did not request

protective custody or document his safety concerns. Id. at 4. But that argument fails.

In a failure to protect claim, the Eleventh Circuit has held that “the defendant ‘must both

be aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference.’” Caldwell v. Warden, FCI

Talladega, 748 F.3d 1090, 1099-1100 (11th Cir. 2014) (citations omitted); Carter v.

Galloway, 352 F.3d 1346, 1349 (11th Cir. 2003). “Whether a prison official had the

requisite knowledge of a substantial risk is a question of fact subject to demonstration in


                                                  -3-
      Case 5:19-cv-00298-MTT-CHW Document 55 Filed 09/16/21 Page 4 of 8



the usual ways, including inference from circumstantial evidence.” Caldwell, 748 F.3d

at 1100 (citations omitted).

       First, according to their affidavits, Fort and White knew about Carter’s October

11, 2018 attack. Docs. 40-5 ¶ 2; 40-6 ¶ 2. Second, Carter testified that while he and

Terrell were in segregation after the October 11 attack, he told Fort and White that

Terrell leveled “all kind[s] of threats” at him. Doc. 40-8 at 58:19-60:12. Every time

Terrell passed Carter’s cell, Terrell hollered “that he was going to get [Carter].” Doc. 40-

8 at 59:2-11. And Carter testified that when he passed Terrell’s cell, Terrell would

“holler … that he was going to get [Carter].” Id. at 59:14-15. Carter told Fort and White

“all about that.” Id. at 59:16-19. Carter said that because of Terrell’s threats, he “[did

not] want to come out segregation.” Id. at 59:20-21. Then, after Carter was moved to

general population, Terrell came to Carter’s side of the prison and continued his

threatening behavior. Id. at 48:15-50:5. Carter “kept telling warden and all of them, that

I kept seeing [Terrell] on the same side of the institution that [Carter] was on.” Id. at

49:16-19. These facts are more than enough to create a genuine issue of material fact

as to whether Fort and White had subjective knowledge of the risks Terrell posed to

Carter’s safety.

       Regarding Fort and White’s response to Carter’s concerns, they raise a

formalistic, and arguably misleading, argument. They argue that Carter never put his

fears in “writing,” and that “it is undisputed that [Carter] never requested protective

custody.” Doc. 50 at 4. Had Carter requested protective custody, the defendants assert

that “[Carter] would have remained in segregation until the threat had been fully

investigated and resolved.” Id. This argument is easily turned against Fort and White.

Their point seems to be that because Carter did not put in writing the magic words, “I


                                                 -4-
     Case 5:19-cv-00298-MTT-CHW Document 55 Filed 09/16/21 Page 5 of 8



want protective custody,” they had no obligation to protect Carter. Carter told Fort and

White about Terrell’s repeated threats and that he wanted the protection of remaining in

segregation. Doc. 40-8 at 58:19-60:12. Carter could not have more clear—he wanted

Fort and White to protect him Terrell. Based on that, as Fort and White admit, Carter

should have been protected “until the threat had been fully investigated and resolved.”

Doc. 50 at 4.

       Fort and White then raise another argument that hurts more than it helps. They

contend that after his release from segregation, Carter was “housed in the opposite end

of the prison from Terrell and was scheduled for a transfer to another prison.” Id.

According to the defendants, “[a]t a minimum, the undisputed evidence … collectively

demonstrates that Defendants White and Fort exhibited at most negligence, which is not

actionable under the Eighth Amendment.” Id. at 5. Thus, Fort and White effectively

admit their subjective awareness of the harm Carter faced in general population. Their

half measures cannot be squared with their admission that protective custody is the

appropriate response to such threats. Moreover, their half measures were not even

that. Again, Carter told Fort and White that Terrell crossed to Carter’s side of the prison

and continued to threaten him. Doc. 40-8 at 48:15-50:5. As Carter testified, being

housed on opposite ends of general population was insufficient because “everybody

goes from one side to the other.” Id. at 48:24-25. And then, of course, Terrell attacked

Carter a second time on December 2, 2018. Docs. 1-1 at 4-5; 40-8 at 56:23-57:25.

These facts are clearly sufficient to create a jury question as to the reasonableness of

Fort and White’s response to Carter’s safety concerns.

       Finally, the defendants argue that Caldwell v. Warden, FCI Talladega cannot be

used as clearly established law to impose liability because the facts in Caldwell are


                                               -5-
      Case 5:19-cv-00298-MTT-CHW Document 55 Filed 09/16/21 Page 6 of 8



significantly different from the facts at issue in this case. Doc. 50 at 5-6. The

defendants argue that unlike the officials in Caldwell, Fort and White reasonably

responded to Carter’s concerns by housing him on the opposite end of general

population away from Terrell while a transfer was pending for either Terrell or Carter.

Id. at 6. Moreover, the defendants contend that unlike the officials in Caldwell, Fort and

White did not place Carter in the same cell as Terrell after the first assault. Id. at 5-6.

These are distinctions without a difference. A jury could reasonably find that Fort and

White, knowing of Terrell’s prior vicious attack and his continued threats and

notwithstanding Carter’s plea to be kept in segregation, returned Carter to general

population where Terrell could easily follow through with his threat to attack Carter

again. Caldwell clearly established Carter’s right to be protected from this known risk of

assault. Caldwell, 748 F.3d at 1102-03.

       Accordingly, the recommendation that summary judgment be denied as to

Carter’s failure to protect claims against Fort and White is ADOPTED.

   B. Carter’s Objection

       Carter objects to the recommendation that summary judgment be granted as to

his failure to protect claims against Sanders and failure to intervene claims against

Sanders and Jackson. See generally Doc. 53. After a de novo review of Carter’s

objections, the recommendation that summary judgment be granted as to Carter’s

failure to protect claims against Sanders and his failure to intervene claims against

Sanders and Jackson is ADOPTED.

       Despite Terrell’s brutal attack in Sanders and Jackson’s presence, this is not

inconsistent with the Court’s ruling that Carter’s claims against Fort and White will go

forward. No clearly established law put Sanders on notice that Carter’s dispute with


                                                 -6-
     Case 5:19-cv-00298-MTT-CHW Document 55 Filed 09/16/21 Page 7 of 8



Terrell required that Carter be placed in protective custody. Similarly, “[n]o caselaw

clearly establishes that prison officials must immediately, physically intervene in inmate-

on-inmate altercations notwithstanding deficits in training and manpower, and

unpublished Eleventh Circuit authority indicates that the Eighth Amendment does not

make this demand … of prison officials. See Murphy v. Turpin, 159 F. App’x 945, 948

(11th Cir. 2005). Therefore, … Sanders and Jackson are entitled to summary judgment

both on the merits, and on the alternative basis of qualified immunity.” Doc. 47 at 9.

   C. Available Remedies

       In his complaint, Carter requests injunctive relief and compensatory and punitive

damages. Doc. 1-1 at 5-6. The Magistrate Judge determined that Carter’s injunction

request is moot because his concern about being transferred back to Washington State

Prison is speculative. Doc. 47 at 11. Regarding damages, the Magistrate Judge

determined that should Carter prevail at trial, he is only entitled to nominal damages. Id.

       Carter’s request for injunctive relief is, in fact, moot. Carter was transferred to

Central State Prison on December 6, 2018, and there is nothing in the record to

substantiate his concern about being transferred back to Washington State Prison.

Doc. 1-1 at 4-6. However, concerning damages, the Eleventh Circuit recently held that

42 U.S.C. § 1997e(e) does not preclude a plaintiff from recovering punitive damages in

the absence of a physical injury. Hoever v. Marks, 993 F.3d 1353, 1357-62 (11th Cir.

2021). Still, because Carter has not shown any physical injuries as to his claims against

Fort and White, he is not entitled to compensatory damages. See Brooks v. Warden,

800 F.3d 1295, 1307-09 (11th Cir. 2015).

       Accordingly, the defendants are entitled to summary judgment as to Carter’s

claim for injunctive relief and his request for damages in the defendants’ official


                                                 -7-
     Case 5:19-cv-00298-MTT-CHW Document 55 Filed 09/16/21 Page 8 of 8



capacity. Should Carter prevail at trial on his failure to protect claims against Fort and

White, he may be awarded nominal and punitive damages.

                                    III. CONCLUSION

       For the reasons discussed above, the recommendation that the defendants’

motion for summary judgment be granted with respect to Carter’s failure to protect claim

against Sanders is ADOPTED. The recommendation that the defendants’ motion for

summary judgment be granted with respect to Carter’s failure to intervene claim against

Sanders and Jackson is ADOPTED. The recommendation that the defendants’ motion

for summary judgment be denied with respect to Carter’s failure to protect against Fort

and White is ADOPTED. Accordingly, the defendants’ motion for summary judgment

(Doc. 40) is GRANTED in part and DENIED in part. This case shall proceed to trial for

the resolution of Carter’s remaining failure to protect claim against Fort and White.

       SO ORDERED, this 16th day of September, 2021.

                                                 S/ Marc T. Treadwell
                                                 MARC T. TREADWELL, CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                                -8-
